UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


                                )
ROMUALDO ALVAREZ,               )
                                )
               Plaintiff,       )
                                )
     v.                         )       Civil Action No. 08-1750 (JR)
                                )
DONALD C. WINTER,               )
Secretary of the Navy,          )
                                )
               Defendant.       )
                                )


                         MEMORANDUM OPINION

     This matter is before the Court on defendant’s motion to

dismiss.

     Plaintiff’s formal employment discrimination claim against

the Department of the Navy was dismissed, and the United States

Equal Employment Opportunity Commission (“EEOC”) affirmed the

decision on administrative appeal.      See Compl., Attach. (July 8,

2008 EEOC Denial, Appeal No. 0120081649) at 1.      Although the EEOC

Denial does not recount the underlying facts of the case, the

Court presumes that plaintiff’s citizenship was relevant to the

Navy’s initial decision.

     Plaintiff alleges that he is a dual citizen of the

Philippines and of the United States because he was born in 1944

in the Philippine Islands when the Philippine Islands were a

United States territory.    Compl. at 6.    In this action, plaintiff


                                    1
asks the Court to “confirm[] [his] having been born a US citizen”

such that the United States Navy “allow[s] [him] to have access

under [Title VII].”   Id. at 7.

     In Licudine v. Winter, 603 F. Supp. 2d 129 (D.D.C. 2009),

this Court held that a person who, like plaintiff, was born in

the Philippine Islands when the Philippines was a United States

territory is neither a citizen nor a national of United States

citizen.   Id. at 135-36.   Such a person, then, is an alien to

whom Title VII does not apply.    Id.

     The Court will grant defendant’s motion to dismiss.      An

Order accompanies this Memorandum Opinion.



                                        JAMES ROBERTSON
                                        United States District Judge




                                  2